                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                             Western Division (at Cincinnati)
DAN HILS, et. al.                              :
       Plaintiffs                              :
v.                                             :
GABRIEL DAVIS, et. al.                         :
       Defendants                              :
     ORDER GRANTING PLAINTIFFS MOTION FOR TEMPORARY RESTRAINING
                                ORDER
       Plaintiffs Motion for Temporary Restraining Order is hereby GRANTED. Defendants

Gabriel Davis, Ikechukwe Ekeke, and the City of Cincinnati, along with their officers, agents,

servants, employees, and attorneys, and those acting in active concert or participation with any of

them, are hereby ENJOINED AND RESTRAINED from preventing the tape or video recording

by Plaintiff Hils in any City of Cincinnati City Complaint Authority matter in which he is

representing any City of Cincinnati Police Officer, or the tape or video recording by any other

Plaintiff of an interview before the City of Cincinnati City Complaint Authority in which that

Plaintiff is the subject of the investigation. The Defendants are likewise ENJOINED AND

RESTRAINED from taking any adverse action against any of the Plaintiffs solely due to their

tape or video recording proceedings before the City of Cincinnati City Complaint Authority. No

bond is required under FRCP 65.

IT IS SO ORDERED:

________________________
